Citation Nr: 1631003	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney




ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to January 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  

In her November 2012 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for March 2016.  However, in a February 2016 statement, the Veteran, through her representative, withdrew her request for a hearing and requested that the issues on appeal be decided based on the evidence already of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided.  

With regard to the Veteran's claim of entitlement to service connection for a psychiatric disability, the Board acknowledges that the current post-service medical evidence of records is silent for a diagnosis of a psychiatric disability.  However, post-service private treatment records do show that she was taking Zoloft, which suggests to the Board that she had been assigned a diagnosis of a psychiatric disability at some point.  A remand is thereby necessary in order to obtain any available outstanding mental health treatment records.  Further, without a complete copy of the Veteran's post-service medical records, the Board is unable to determine the nature and etiology of any currently present bilateral knee disability. 

Additionally, the Veteran has reported that while on active service she was exposed to noise from jet engines and that she first noticed difficulty hearing while on active service.  The medical evidence associated with the claims file shows that the Veteran has a current diagnosis of bilateral hearing loss disability.  With regard to the Veteran's claim of entitlement to service connection for a back disability, the service treatment records associated with the file show that she was evaluated for complaints of back pain while on active service.  The current medical evidence shows that she has a diagnosis of degenerative changes of the cervical and thoracic spine.  

While portions of the Veteran's service medical records have been associated with the claims file, a copy of her separation examination is not currently of record.  As such, the Board is unable to adequately determine if her claimed disabilities are related to her active service.  On remand, attempts should be made to obtain the Veteran's complete service medical records and the Veteran should be provided VA examinations to determine the etiology of her bilateral hearing loss disability and back disability.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding service medical records.  If efforts are unsuccessful and the outstanding service medical records are determined to be unavailable, the RO should prepare a memorandum to the file documenting such unavailability and notify the Veteran of such unavailability, so that she has the opportunity to submit any documents in her possession.

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If records cannot be obtained, notify the Veteran and allow her the opportunity to submit those records.

3. Then, conduct any other development deemed warranted after review of the newly received service medical records and post-service medical records with regard to the Veteran's claims of entitlement to a psychiatric disability and bilateral knee disability, to include VA examinations if necessary. 

4. Then, schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss disability.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to her active service, to include the reported acoustic trauma therein.  

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed back disability.  Any indicated studies should be performed.  The claims file must be reviewed by the examiner and the report should note that review.  The rationale for all opinions expressed must be provided. Based on the examination results and a review of the record, the examiner should opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current back disability is etiologically related to her active service, to include the in-service back injury documented therein.  

5. Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




